Order unanimously affirmed without costs. Memorandum: Special Term properly granted defendants’ motion to dismiss pursuant to CPLR 3012 (b). In opposing defendants’ motion, plaintiff failed to make an adequate showing of merit on any of her claims (see, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904, 905; see also, Stolowitz v Mount Sinai Hosp., 60 *923NY2d 685, 686; McMillan v Ryan, 135 AD2d 1104, Iv denied 71 NY2d 802; Cummings v St. Joseph's Hosp. Health Center, 130 AD2d 957). (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J. — dismiss action.) Present — Dillon, P. J., Callahan, Boomer, Lawton and Davis, JJ.